Citation Nr: 1620487	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  09-46 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating for a back disability, rated as 10 percent disabling prior to January 27, 2015 and 20 percent disabling thereafter.

2.  Entitlement to a higher initial rating for a psychiatric disability, to include adjustment disorder, anxiety disorder, cognitive disorder, Da Costa's syndrome, and depression, rated as 30 percent disabling prior to December 17, 2010; 50 percent disabling from December 17, 2010 to January 27, 2015; and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2006 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

These matters were previously before the Board in September 2014, when they were remanded for further development.

The July 2009 rating decision granted service connection for thoracic strain with an initial 10 percent rating.  Although the July 2009 rating decision addressed several other claims, the Veteran initially limited his appeal to a higher initial rating for the service-connected back disability.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  A March 2015 rating decision increased the rating for the back disability to 20 percent, effective January 27, 2015.

The Board's September 2014 remand characterized the issue regarding the evaluation of Veteran's psychiatric disability as an increased rating claim; however, the record reflects the July 2009 rating decision that granted service connection for the disability and assigned an initial 30 percent rating was not final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In February 2010, the Veteran submitted several buddy statements attesting to his psychiatric symptomatology.  A June 2010 rating decision construed these statements as an increased rating claim, but determined an increased rating was not warranted at that time.  The Veteran perfected an appeal of that decision after the issuance of a statement of the case.  As the statements constitute new and material evidence submitted within the applicable appeal period for the July 2009 rating decision, the Board finds the initial rating of the Veteran's psychiatric disability was never final.  See 38 C.F.R. § 3.156(b).  Accordingly, the issue on appeal has been recharacterized as an appeal of the initial rating assigned for the Veteran's psychiatric disability, as reflected on the title page of this decision.  An August 2011 rating decision increased the rating for the psychiatric disability to 50 percent, effective December 17, 2010.  The March 2015 rating decision increased the rating for the psychiatric disability to 70 percent, effective January 27, 2015.


FINDINGS OF FACT

1.  Since April 23, 2009, the forward flexion of the Veteran's thoracolumbar spine has been greater than 30 degrees but less than 60 degrees due to additional functional impairment as a result of pain, weakened movement, excess fatigability, incoordination, and flare-ups, with no evidence of favorable or unfavorable ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated neurological impairment.

2.  From April 23, 2009 to April 29, 2010, the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  Since April 29, 2010, the Veteran's psychiatric disability has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for a back disability have been met since April 23, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2014).

2.  The criteria for rating in excess of 30 percent for a psychiatric disability were not met from April 23, 2009 to April 28, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9400-40 (2015).
3.  The criteria for a 70 percent rating, but no higher, for a psychiatric disability have been met since April 29, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9400-40 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  The RO sent VCAA notice letters for the Veteran's service connection claims in March 2009.  

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided psychiatric examinations in June 2009, June 2010, August 2011 (with September 2011 addendum), and January 2015.  VA also provided back examinations in June 2009, August 2010, August 2011, and January 2015.  There is no indication these examinations were inadequate for rating purposes, as they provide sufficient information to determine the appropriate evaluation under the VA rating schedule when consider with the other evidence of record.  The Veteran has not requested a Board hearing.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In September 2014, the Board directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for new psychiatric and back examinations, which were completed in January 2015.  The Board also asked the AOJ to obtain outstanding treatment records and verify the nature of the Veteran's recent service in Afghanistan.  These records have been obtained and associated with the claims file.  This newly acquired evidence also confirms the Veteran has recently been serving in Afghanistan as a private security contractor.  As such, the record now includes the requisite information previously sought by the Board, equating to substantial compliance with the Board's prior directives.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (noting strict compliance is not necessary with the terms of a remand).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

General Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Entitlement to a Higher Initial Rating for a Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. §4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by pain, weakened movement, excess fatigability, incoordination, and flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to those factors.  DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.

A staged rating is currently assigned for the Veteran's back disability using the General Rating Formula for Diseases and Injuries of the Spine, as it is rated as 10 percent disabling prior to January 27, 2015 and 20 percent disabling thereafter.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Higher ratings for the thoracolumbar spine are assigned as follows:  a 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a.

VA has provided four back examinations during the appeal period.  The Veteran's disability has been consistently diagnosed as a thoracic strain, resulting in reduced range of motion of the thoracolumbar spine.

The Veteran's initial VA examination took place in June 2009.  This was a generalized examination and specific results of range of motion testing for the back were not reported.  The examiner noted mildly decreased forward flexion, but normal extension and lateral bend of the thoracolumbar spine.  The examiner further noted back pain, tightness, and muscle spasm upon movement 

VA provided a second back examination in August 2010.  The August 2010 examiner reported the forward flexion of the Veteran's thoracolumbar spine was 0 to 70 degrees with pain noted at 50 degrees.  Extension was 0 to 15 degrees with pain noted at 10 degrees.  Right and left lateral flexion were 0 to 20 degrees with endpoint back pain.  Right and left rotation were 0 to 20 degrees with endpoint back pain.  The examiner noted there was no additional functional impairment of the back, beyond that previously noted, due to pain, fatigue, weakness, lack of endurance, incoordination, or flare-ups.  No neurological abnormalities were shown on examination.

VA provided a third back examination in August 2011.  The August 2011 examiner reported the forward flexion of the Veteran's thoracolumbar spine was 0 to 70 degrees.  Extension was 0 to 15 degrees.  Right and left lateral flexion were 0 to 15 degrees.  Right and left rotation were 0 to 20 degrees.  The examiner noted there was objective evidence of pain throughout the range of motion.  The Veteran reported experiencing flare-ups once a week lasting approximately four hours.  The examiner commented the disability had gotten "progressively worse" since onset, but noted muscle spasm, localized tenderness, and guarding were not severe enough to cause an abnormal gait or spinal contour.  No neurological abnormalities were shown on examination.  

During the most recent examination in January 2015, forward flexion was measured at 0 to 45 degrees.  Extension was 0 to 30 degrees.  Right and left lateral flexion were 0 to 30 degrees.  Right and left rotation were 0 to 30 degrees.  The examiner attributed the reduced forward flexion to functional impairment as a result of pain.  The examiner also noted additional functional impairment due to lack of endurance; however, the examiner explained there was no additional range of motion lost due to this impairment.  The Veteran reported experiencing flare-ups twice per week, lasting approximately one hour.  The examiner indicated muscle spasm, localized tenderness, and guarding were not severe enough to cause an abnormal gait or spinal contour.  No neurological abnormalities were shown on examination.  

The results of the VA examinations are consistent with the functional impairment noted in VA treatment records.  VA treating physicians have consistently noted thoracic pain resulting in mild to moderate limitation of motion.  An April 2010 treatment note indicates the Veteran's forward flexion was 0 to 30 degrees.  Extension was 0 to 30 degrees at that time.  Right and left lateral flexion were 0 to 25 degrees.  Right and left rotation were 0 to 30 degrees.  

The Board finds a 20 percent rating is warranted for the Veteran's back disability from the effective date of service connection, April 23, 2009.  Range of motion testing in the Veteran's treatment records from April 2010 show his forward flexion was limited to 30 degrees due to functional impairment resulting from pain, which is relatively consistent with the results of an August 2010 examination when pain was noted at 50 degrees of forward flexion.  Although painful motion is not the same as limited motion when evaluating orthopedic disabilities, the Board notes the April 2010 treatment note was explicitly expressed in degrees of range of motion loss, as opposed to the point when painful motion began.  See Mitchell, 25 Vet. App. at 36-38.  Range of motion testing was not reported during the general examination in June 2009, but the examiner noted reduced forward flexion.  The Board is required to interpret these reports into a consistent disability picture with reasonable doubt resolved in the Veteran's favor.  See 38 C.F.R. § 4.2.  Thus, a 20 percent rating is warranted from April 23, 2009, as the evidence shows it is at least as likely as not that the Veteran's forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees due to additional functional impairment from pain from this date.

A rating in excess of 20 percent for the service-connected back disability is not warranted at any point in the appeal period.  A higher rating requires limitation of forward flexion of 30 degrees of less or ankylosis of the thoracolumbar spine.  Although the April 2010 treatment notes indicates the Veteran's forward flexion was limited to 30 degrees, the Board finds the preponderance of evidence indicates it is more likely the additional function impairment due to pain has limited forward flexion to greater than 30 degrees but not greater than 60 degrees.  As previously noted, the August 2010 examiner noted pain at 50 degrees.  Range of motion testing in January 2015 showed the Veteran retained 45 degrees of forward flexion.  Far greater range of motion was shown on examination in August 2011.  Ankylosis has not been shown on examination.  Thus, a rating in excess of 20 percent is not warranted for the Veteran's service-connected back disability using the General Rating Formula for Diseases and Injuries of the Spine at any time during the course of the appeal.

Additional ratings are potentially available on the basis of neurologic impairment, but treatment records show no neurologic abnormalities and findings on the examinations were normal.  The Veteran has also not reported any neurologic symptoms.  Thus, the evidence weighs against additional ratings on the basis of neurologic impairment.

There is no evidence the Veteran has intervertebral disc syndrome (preoperatively or postoperatively).  Therefore, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Furthermore, even if the formula was applicable, there have been no reports of physician prescribed bedrest as would be necessary for a higher rating under that formula.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's low back disability, as discussed above, is manifested by the loss of range of motion, which is clearly contemplated by the rating criteria for diseases and injuries of the spine.  These rating criteria, which represent the average impairment of earning capacity resulting from disability, also take into account the pain and limitation of function reported by the Veteran.  

The Veteran has reported additional symptomatology, primarily pain and stiffness, with periods of prolonged sitting or standing.  Interference with sitting and standing is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion and interference with weight-bearing.  To the extent that prolonged sitting or standing causes incidental pain in the lumbar area, such pain, whether or not it radiates, is considered as part of the schedular rating criteria because the DeLuca factors and 38 C.F.R. §§ 4.40, 4.45, 4.59 are incorporated into the schedular rating criteria as applied to a particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Mitchell, 25 Vet. App. at 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain).  The Veteran has not reported any additional symptomatology as a result of his back disability.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 114-15.

Entitlement to a Higher Initial Rating for a Psychiatric Disability

The Veteran's psychiatric disability, to include adjustment disorder, anxiety disorder, cognitive disorder, Da Costa's syndrome, and depression, is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130.  A staged rating is currently assigned for the disability, as it is rated as 30 percent disabling prior to December 17, 2010; 50 percent disabling from December 17, 2010 to January 27, 2015; and 70 percent disabling thereafter.  See Fenderson, 12 Vet. App. at 125-26.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when a psychiatric disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is granted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Veteran has been provided several VA examinations during the appeal period.  These examinations effectively chart the progression of the Veteran's psychiatric disability since separation from active service and account for the various diagnoses noted above.  The record also includes various treatment records from the beginning of the appeal period, when the Veteran was actively seeking psychiatric care.

During an initial examination in June 2009, the Veteran reported sleep impairment and irritability with verbally aggressive behavior.  He specifically denied experiencing anxiety and suicidal ideation.  He also reported adequate focus when working on a project or subject that interested him.  The June 2009 examiner diagnosed the Veteran as having an adjustment disorder with depressed mood and assigned a GAF score of 70.  The examiner commented the Veteran's disability appeared to produce little impairment in occupational and social functioning.

A June 2010 examiner noted an increase in mood fluctuations, as well as mild memory impairment.  The Veteran reported near-continuous anxiety and irritability.  The examiner related the Veteran's poor school performance to these symptoms and assessed the level of occupational and social impairment as occasional decreases in work efficiency and intermittent periods of ability to perform occupational tasks and assigned a GAF score of 70.

An August 2011 examiner assessed the Veteran's level of occupational and social impairment as reduced reliability and productivity in occupational and social situations and assigned a GAF score of 57.  Continuous anxiety, hypervigilance, chronic sleep impairment, poor concentration and memory, and frequent unprovoked irritability were the primary symptoms noted.  The examiner commented the Veteran presented with a flattened affect and dysphoric mood and expressed homicidal thoughts during the examination.  The examiner explained the Veteran appeared to be experiencing increased difficulty at work and school as a result of his symptoms.

The most recent VA examiner in January 2015 assessed the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas.  The January 2015 examiner noted the Veteran experiences depressed mood, anxiety, suspiciousness, frequent panic attacks, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances as a result of his psychiatric disability.  In a March 2015 addendum, the January 2015 examiner reported the Veteran's GAF score would fall between 50 and 55 based on the examination, but noted GAF scores were abandoned under the DSM V diagnostic criteria.

The record also includes service treatment records that show the Veteran was experiencing anxiety, irritability, mild memory loss, and sleep impairment prior to his separation from service in April 2009.  The Veteran began seeking psychiatric treatment at his local Vet Center shortly after separation from service.  Notes from individual therapy sessions from August 2009 to January 2010 noted anxiety, hyper-vigilance, and irritability.  VA psychiatric treatment records from April 2010 to August 2010 note similar symptoms, as well as marital conflict.  GAF scores between 50 and 60 were assigned during this period.  

The Veteran has also submitted several statements from friends and family members attesting to symptoms similar to those reported during examination.  These statements also reflect an uptick in symptomatology shortly after the Veteran's separation from service, especially with regard to anxiety and irritability.

The Board finds a 70 percent rating is warranted for the Veteran's psychiatric disability from April 29, 2010.  Resolving reasonable doubt in the Veteran's favor, the Board finds his psychiatric disability has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood since that date.  On April 29, 2010, the Veteran's treating physician assigned a GAF score of 50, which indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  This GAF score appears consistent with the reports of increased symptomatology recorded in June 2010 and August 2011 VA examination reports.  The June 2010 and August 2011 examiners noted increased anxiety and irritability.  Both examiners explained these symptoms caused difficulties with the Veteran's school and work performance.  There is also evidence of martial conflict during this period.  The January 2015 VA examiner assessed the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas and assigned a GAF score consistent with those assigned by treating physicians from April 2010 to August 2010.  Although the June 2010 and August 2011 examiners assigned slightly higher GAF scores, the symptomatology they reported is relatively consistent with that noted at the time of the January 2015 examination.  Overall, the evidence shows the Veteran's symptomatology has remained relatively consistent since approximately April 2010.  Interpreting the examination reports in light of the whole recorded history of the Veteran's disability, the Board finds the functional impairment has more nearly approximated the 70 percent rating criteria since April 29, 2010.

The Board finds the 30 percent rating assigned for the Veteran's psychiatric disability prior to April 29, 2010 is appropriate.  During this period, the evidence shows the Veteran experienced sleep impairment, intermittent anxiety, mild memory loss, and periods of irritability.  There is limited evidence these symptoms produce occupational and social impairment beyond occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks prior to April 29, 2010.  The June 2009 VA examiner noted the Veteran's disability produced little impairment in occupational and social functioning.  Treatment records from the Vet Center during this period are consistent with the June 2009 VA examination report.  Therefore, a rating in excess of 30 percent is not warranted prior to April 29, 2010, the date the evidence first establishes an increase in occupational and social impairment as result of the Veteran's disability.

A 100 percent schedular rating is not warranted at any point during the appeal period because the Veteran's PTSD symptomatology has not resulted in total occupational and social impairment.  The Veteran has not experienced the particular symptoms associated with the 100 percent criteria, or others of similar severity, frequency, and duration during the appeal period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  VA examination reports and treatment records show the Veteran has been alert and oriented to time and place.  There is no evidence of persistent delusions or hallucinations; this type of symptomatology was specifically denied during multiple VA examinations.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming himself or others.  Although the Veteran has expressed some homicidal thoughts during examination, it appears these thoughts are passive in nature and will not manifest in actions that result in harm to others.  While significant, this symptomatology primarily interferes with the Veteran's ability to establish and maintain effective work and social relationships, which is encompassed by the criteria for lower ratings.  Thus, it is not consistent with the type of impairment that is contemplated by the 100 percent rating criteria.

More importantly, the Veteran's reported symptomatology has not resulted in total occupational and social impairment, which is the essence of a 100 percent rating under the General Rating Formula for Mental Disorders.  While strained, the Veteran maintains a relationship with his family.  He has attended school and worked intermittently throughout the appeal.  The Veteran's GAF scores have remained above 50 throughout the appeal period, which does not reflect the level of occupational and social impairment contemplated by the 100 percent rating criteria.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board has also given consideration to whether extra-schedular consideration is warranted.  While the schedular rating criteria list examples of symptoms to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  This is because the evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, supra.

TDIU

The Board has also considered total disability based on individual unemployability (TDIU), as an appeal of an initial rating encompasses a TDIU claim when unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the record does not provide any indication of unemployability.  VA treatment records and examination reports show the Veteran has been employed during the appeal period.  It appears he worked for a large home improvement retailer while attending school until he recently started working as a private security contractor in Afghanistan.  There is no evidence this employment was marginal.  Thus, further consideration of TDIU is unnecessary.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).
VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-66.  The Veteran has not asserted the combined effects of his service-connected disabilities result in functional impairment beyond that contemplated by the rating schedule for his individual disabilities.  This has also not been reasonably raised by the record through evidence of the collective impact of his service-connected disabilities.  Thus, referral for an extra-schedular rating for the combined effects of the Veteran's service-connected disabilities is not warranted.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Entitlement to an increased 20 percent rating for a back disability from April 23, 2009 to January 26, 2015 is granted.

Entitlement to an initial rating in excess of 20 percent for a back disability is denied.

Entitlement to an increased 70 percent rating for a psychiatric disability from April 29, 2010 to January 26, 2015 is granted.

Entitlement to an initial rating in excess of 30 percent prior to April 29, 2010 and a 70 percent rating thereafter is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


